                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    KEVIN J. RHODES,                                                CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 18-746

    GENESIS MARINE, LLC                                             SECTION: “E” (2)
    OF DELAWARE, ET AL.,
        Defendants


                                       ORDER AND REASONS

        Before the Court is a motion for summary judgment filed by Defendant Genesis

Marine, LLC of Delaware (“Genesis”). 1 Plaintiff Kevin Rhodes opposes the motion. 2

Defendant Bollinger Shipyards, LLC (“Bollinger”) also opposes the motion. 3 Genesis filed

a reply. 4 For the reasons that follow, the motion for summary judgment is DENIED.

                                            BACKGROUND 5

        This is a maritime personal-injury case. Plaintiff Kevin Rhodes alleges he was

injured on June 23, 2017 while working as a marine electrician for his employer, Complete

Marine Services, LLP (“Complete Marine”), aboard the Genesis Barge 11103, which was

owned by Defendant Genesis. 6 At the time of the alleged incident, the Genesis Barge 11103

was undergoing repairs performed by Defendant Bollinger at Bollinger’s dry dock facility

in Amelia, Louisiana. 7 As part of the repair work, Genesis contracted with Complete

Marine to install electrical systems related to a new ballast water treatment system. 8



1 R. Doc. 43.
2 R. Doc. 52.
3 R. Doc. 51.
4 R. Doc. 57.
5 The facts herein are stated as alleged by Plaintiff. R. Doc. 1.
6 R. Doc. 1. at ¶ III.
7 Id.
8 Id.


                                                        1
Because the ballast water treatment system was to be installed below the deck of the

barge, to perform his work Plaintiff had to access the bilge and descend a ladder to access

the lower level of the barge. 9

        “In order to access and descend the ladder, Plaintiff had to remove a grated

opening to enter the bilge of the barge. The opening consisted of a cut-off piece of the

grating.” 10 To go through the opening, Plaintiff had to place the piece of grating that had

been cut off (hereinafter the “hatch cover”) on the deck near the hatch opening. 11 Plaintiff

could then descend the ladder. Once he cleared the entrance, he had to replace the hatch

cover back over the access hole. 12 On the date of the incident, as Plaintiff attempted to

replace the hatch cover, “it got snagged on welding lead cables that were laid out across

the walkway by employees of Defendant.” 13 Plaintiff pushed himself back from the ladder

to avoid being struck by the hatch cover. 14 Plaintiff fell off the ladder, sustaining various

bodily injuries. 15 Plaintiff subsequently filed this lawsuit alleging negligence causes of

action against Genesis and Bollinger.

        Genesis has moved for summary judgment on the claims brought by Plaintiff

against Genesis. 16 Genesis argues Plaintiff is entitled to recover from Genesis only if

Plaintiff can prove Genesis breached at least one of the three duties Genesis owed Plaintiff

as the vessel owner/operator under Scindia Steam Nav. Co., Ltd. v. De Los Santos 17: (1)

the turn over duty, (2) the active control duty, or (3) the duty to intervene. 18 Genesis


9 Id.
10 Id.
11 Id.
12 Id.
13 Id.
14 Id.
15 Id.
16 R. Doc. 43.
17 451 U.S. 156 (1981).
18 R. Doc. 43-1 at 7.


                                              2
argues there are no material facts in dispute and it is entitled to judgment as a matter of

law that it did not breach any of these duties owed to Plaintiff.19 Bollinger opposes this

motion and argues Genesis is not entitled to summary judgment because there are

material facts in dispute as to whether Genesis breached either or both of the first two

Scindia duties owed to Plaintiff. 20 Plaintiff opposes this motion and argues Genesis is not

entitled to summary judgment because there are material facts in dispute as to whether

Genesis breached any, some, or all of three of the Scindia duties owed to Plaintiff. 21

                          SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 22 “An issue is material if its resolution could affect the outcome of the action.” 23

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 24 All reasonable inferences are drawn in favor of the non-moving party. 25

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 26

       “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of


19 See id. at 7-13.
20 R. Doc. 51.
21 R. Doc. 52.
22 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
23 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
24 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
25 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
26 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell

Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).

                                                  3
[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 27

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 28 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 29 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 30 “[U]nsubstantiated




27 Celotex, 477 U.S. at 322–24.
28 Id. at 331–32 (Brennan, J., dissenting).
29 See id. at 332.
30 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.

                                                      4
assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 31 Rule 56 allows a party to move for summary

judgment on all or part of a claim or defense. 32 Partial summary judgment serves the

purpose of “rooting out, narrowing, and focusing the issues for trial.” 33

                                       LAW AND ANALYSIS

        Generally, “the primary responsibility for the safety of the longshoremen rests

upon the stevedore.” 34 “Once stevedoring operations have begun, the owner has no duty

to supervise or inspect the work and must only take care to prevent unreasonable

hazards.” 35 All parties agree 36 the United States Supreme Court’s decision in Scindia

Steam Navigation Co. v. De Los Santos, outlines the three narrow duties a vessel owner

owes to a longshoreman once stevedoring operations commence: (1) the turnover duty;

(2) the active control duty; and (3) the duty to intervene. 37

        I.       Turnover Duty

        The turnover duty establishes the owner’s obligation at the start of the stevedore’s

activities. The turnover duty requires the owner to exercise “ordinary care under the



31 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
32 FED. R. CIV. P. 56.
33 See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d 1408, 1415 (5th Cir. 1993).
34 Randolph v. Laeisz, 896 F.2d 964, 970 (5th Cir. 1990).
35 Landry v. G.C. Constructors, 514 F. App’x 432, 435 (5th Cir. 2013) (quoting Levene v. Pintail Enters.,

943 F.2d 528, 533 (5th Cir.1991)).
36 R. Doc. 43-1 at 6-7; R. Doc. 51 at 3-4; R. Doc. 52 at ¶¶ 9-10.
37 See Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92, 98-99 (1994); Scindia Steam Nav. Co. v. De Los

Santos, 451 U.S. 156, 166-79 (1981); Kirksey v. Tonghai Mar., 535 F.3d 388, 391 (5th Cir. 2008).

                                                      5
circumstances to have the ship and its equipment in such condition that an expert and

experienced stevedore will be able by the exercise of reasonable care to carry on its cargo

operations with reasonable safety.” 38 At the turnover point, the owner also must warn the

stevedore of hidden dangers that could not be discovered by the exercise of ordinary

care. 39 The owner thus has no obligation to warn the stevedore of dangers “which are

either: (1) open and obvious or (2) dangers a reasonably competent stevedore should

anticipate encountering.” 40 However, the “open and obvious” exception does not apply if

the stevedore’s “only alternatives to facing the hazard are unduly impracticable or time-

consuming or would force him to leave the job.” 41

        Genesis argues “[P]laintiff provided no evidence of any kind whatsoever to

establish the hatch cover was either a latent or hidden danger” and, although Plaintiff

argues the hatch cover was defective because it was unhinged, Plaintiff “provided no

evidence to demonstrate the cover needed a hinge or that without a hinge, it was a latent

or hidden danger.” 42 Genesis further argues the uncontested testimony confirms: “There

was nothing unusual about the barge’s ladder or hatch cover, and this accident would not

have occurred had it not been for Bollinger’s welding leads.” 43 Genesis argues the fact

nothing was “unusual” is undisputed because Plaintiff “admitted . . . that the hatch cover

at issue was not unusual.” 44 In support of its argument, Genesis cites to Plaintiff’s

deposition wherein Plaintiff testified:

        Q: Nothing unusual about the grating?
38 Scindia, 451 U.S. at 167.
39 Id.; Kirksey, 535 F.3d at 392; Levene, 943 F.2d at 533; Theriot v. Bay Drilling Corp., 783 F.2d 527, 535
(5th Cir.1986).
40 Kirksey, 535 F.3d at 392.
41 Moore v. M/V ANGELA, 353 F.3d 376, 381 (5th Cir. 2003) (citing Scindia, 451 U.S. at 167; Pimental v.

Ltd Canadian Pacific Bul, 965 F.2d 13, 16 (5th Cir. 1992)).
42 R. Doc. 57 at 1-2.
43 R. Doc. 43-4 at 2.
44 R. Doc. 43-1 at 10.


                                                    6
          ...

          A: No, sir. 45

Genesis cites as support for the fact that the accident “would not have occurred had it not

been for Bollinger’s welding leads” Plaintiff’s deposition wherein Plaintiff testified, in

relevant part:

          Q: Okay. Well, was there anything else that it could have gotten caught on in that
          area?

          ...

          A: Nothing to my knowledge behind me, no.

          Q: Right. And nobody told you after the accident that they knocked the grating
          themselves?

          A: No. No, nobody -- At the moment while I was going down, there was no one in
          my area at the time.

          ...

          Q: . . . It wasn’t a situation where you actually lost control of it and that’s why it
          fell, right?

          A: No, sir.

          Q: I mean, this accident would not have occurred if it wasn’t for those welding
          leads, right?

          ...

          A: From what I see, yes, it wouldn’t have occurred. 46

It is Genesis’s burden to provide affirmative evidence that negates the existence of any

hidden danger. It is questionable whether this testimony is sufficient to do that.




45   R. Doc. 43-2 at 182:24-183:9.
46   R. Doc. 43-2 at 162:23-165:17.

                                                7
        In any event, Bollinger and Plaintiff do not agree it is an undisputed fact that there

was no hidden danger. 47 Plaintiff argues the quoted testimony of the Plaintiff is not

complete with respect to the unusual nature of the hatch cover. Plaintiff also testified: on

other barges Plaintiff has worked on, hinged covers are easier to put back into place,

barriers are placed around the access hole so the hatch cover is not repeatedly removed

and replaced, and hatch covers are round, unlike the one at issue. 48 In support of his

argument, Plaintiff also cites his deposition wherein: (1) Plaintiff agreed “a hatch cover is

more easy to work if it’s hinged” because “if it’s hinged, it can just flop back into place” 49;

(2) Plaintiff testified that “normally on other vessels when you open up an access hole,

Bollinger, as well, provides a barrier that you can put over the access hole and leave the

cover off, and that way you don't you have to continually replace [it]” 50; and (3) Plaintiff

testified that on other barges Plaintiff “picked up ABS-approved covers off of hatch holes”

that were “round.” 51

        Genesis similarly argues that any hidden danger that existed was open and obvious

to Plaintiff. Genesis argues the following fact is undisputed: “Bollinger’s welding leads,

which were strewn everywhere across the deck, and the unhinged hatch cover were both

known to him prior to this accident such that these alleged dangers were open and obvious

to him.” 52 In support of its position, Genesis cites Plaintiff’s deposition wherein Plaintiff

testified:

        Q: . . . [H]ow many welding leads were there actually spread out?”



47 R. Doc. 51-2 at 2.
48 R. Doc. 52-1 at 2.
49 R. Doc. 52-3 at 125:13-25.
50 Id. at 149:18-150:1.
51 Id. at 178:14-21.
52 R. Doc. 43-4 at 2.


                                               8
        A: Sir, I would be guessing. I can’t say. It’s a lot of hot work going on on both sides,
        so I can’t tell you.

        ...

        Q: But they were spread out everywhere in this area?

        A: Correct. Correct.

        Q: And I know you testified earlier that, you know, this work had been ongoing,
        but, I mean, you noticed these as soon as you walked into that room, right?

        A: Correct. 53

Genesis also cites as support Plaintiff’s testimony that:

        Q: Is it fair to say before this accident, right before you opened the grating cover
        and set it off to the side, you were aware that that grating wasn’t hinged; is that
        right?

        A: That’s correct.

        ...

        Q: So even at that moment just before your accident, you were aware that that
        hatch cover wasn’t hinged?

        A: That’s correct.

        Q: That was obvious to you?

        A: That’s correct. 54

        Bollinger and Plaintiff object to Genesis’s characterization of Plaintiff’s

testimony. 55 Bollinger argues “Plaintiff never testified that ‘Bollinger’s welding leads

(which) were strewn everywhere across the deck.” 56 Plaintiff argues “[t]his statement of

fact mischaracterizes Plaintiff’s deposition testimony.” 57 In support of his position,



53 R. Doc. 43-2 at 160:10-161:18.
54 Id. at 182:1-15.
55 R. Doc. 51-2 at 2; R. Doc. 52-1 at 2.
56 R. Doc. 51-2 at 2.
57 R. Doc. 52-1 at 2.


                                               9
Plaintiff cites his deposition, apparently to show he did not know the hatch cover was

unhinged and the hidden dangers were not open and obvious to him, wherein he testified:

        Q: Okay. When you moved the cables or hoses away from the hatch, did you feel
        that after you moved them, they constituted a hazard?

        A: That is not my position. As far as if it's a hazard, that would be up to Bollinger.
        I can't guarantee it. It's not me to call that shot, sir. If they have hazardous leads
        out, it's not me to call that shot. 58

        Bollinger and Plaintiff respond that, even if the hazard was open and obvious, a

genuine dispute of material fact exists as to the impracticability of Plaintiff having to avoid

the hazard presented by the hatch cover. 59 Bollinger and Plaintiff argue that because there

was no barrier around the hatch opening, Plaintiff had to remove and replace the piece of

the grating whenever he descended down the ladder into the bilge and it would be

impractical for him to avoid the hazard presented by the hatch cover. 60 In support of this

position, Bollinger’s opposition cites to its statement of uncontested material fact, 61 which

in turn cites Plaintiff’s testimony and Schenkenberg’s testimony. Plaintiff testified:

        Q: Okay. But to enter that part of the compartment where you were working and if
        you were on the other side of that entrance, you would have to step over into the
        space, and then conceivably your next step could be right where the grating hatch
        is; is that correct?

        A: Correct.

        Q: And because of that, was it always necessary for you to, if you opened the hatch,
        that is removed the hatch cover, to reinstall or replace the hatch, so nobody who’s
        walking in through that entrance would step into the hole?

        A: Correct.

        Q: Okay. So every time that you had to go down into that, to use that hatch to get
        to the bilge, you would first have to pick up the section of grating that was cut to
        size to fit the hatch opening, and what would you do with it?

58 R. Doc. 52-3 at 143:12-19.
59 R. Doc. 51 at 5-6; R. Doc. 52 at ¶¶ 13-14.
60 See id.
61 R. Doc. 51-2 at 6 (citing to 51-1 at p. 5).


                                                 10
        A: I would have to place it to the side. Like pull it up with both hands, I would pull
        it up, put it down on the side, get on the ladder, and then pass my hand underneath
        like holding a pizza, and then maneuver it back on top of my head. 62

        ...

        Q: All right. On prior days, when you went through the hatch, when you had to
        enter the hatch and you had to remove the hatch cover, why did you always have
        to replace it?

        A: Because when we first started it, we asked the foreman to let us put the barrier,
        and he told us no, we couldn’t, because we were too close to the door access, as you
        can see, so he didn’t want us to leave it off. He told us that we couldn’t leave it off. 63

Schenkenberg likewise testified:

        Q: To get to the area where Mr. Rhodes was going is there any other way to get
        there?

        A: No. 64

        ...

        Q: . . . From the balance water treatment system components that are in the bilge
        to the control panels, it was absolutely necessary for the CMS guys, that’s Rhodes
        and this guy Chris Email to --

        A: Um-hum

        Q: -- work down below the grading deck in the bilge area, right?

        A: Yes. 65

        The Court finds there are material facts in dispute with respect to whether Genesis

violated the turn over duty and whether the open and obvious exception does not apply

because safer alternatives were unduly impracticable or time consuming. The motion for

summary judgment filed by Genesis is denied with respect to this issue.



62 R. Doc. 51-3 at 94:7-95:14.
63 Id. at 122:19-123:8.
64 R. Doc. 51-5 at 42:2-3.
65 Id. at 72:16-73:10.


                                                11
        II.     Active Control Duty

        A vessel owner may be liable under Scindia's active control duty if it actively

involves itself in cargo operations or fails to protect contractors from hazards in areas

under the active control of the vessel.” 66 To determine whether a vessel owner retains

active control, courts in the Fifth Circuit “generally consider ‘whether the area in question

is within the contractor's work area, whether the work area has been turned over to the

contractor, and whether the vessel owner controls the methods and operative details of

the stevedore's work.’” 67 Although not dispositive, the “complete absence” of vessel

employees may be “evidence of . . . a lack of vessel control.” 68

        The parties dispute whether Genesis controlled the methods and operative details

of Plaintiff’s work and, as a result, had active control over the area. Genesis argues the

following fact is undisputed: “Genesis personnel, along with Genesis’s ‘company man’ and

project manager, Robert Schenkenberg, did not participate in either Bollinger’s or

Complete Marine’s operations.” 69 In support of this position, Genesis cites to the

declaration     of   Robert      Schenkenberg,        Genesis’s     contracted      project    manager.

Schenkenberg declared:

        Genesis crewmembers and I did not participate in Bollinger’s or Compelete
        Marine’s operations. In fact, Genesis’s crewmembers had no involvement at all in
        their operations, nor did I as I was only the project manager tasked with reporting
        the progress of the Bollinger’s and Complete Marine’s work to Genesis. I did not
        see Genesis’s crewmembers go near Bollinger’s and Complete Marine’s operations
        in the area of Rhodes’s alleged accident, and they typically remained in the control
        room on the main deck of barge 11103 near midship.” 70


66 Fontenot v. McCalls Boat Rentals, Inc., 227 F. App’x 397, 403 (5th Cir. 2007).
67 Hudson v. Schlumberger Tech. Corp., 452 F. App’x 528, 535 (5th Cir. 2011) (quoting Fontenot v. United
States, 89 F.3d 205, 208 (5th Cir. 1996)).
68 Manson Gulf, L.L.C v. Modern American Recycling Service, Inc., 878 F.3d 130, 135 (5th Cir. 2017) (citing

Fontenot, 89 F.3d at 208; Burchett v. Cargill, Inc., 48 F.3d 173, 179 (5th Cir. 1995)).
69 R. Doc. 43-4.
70 R. Doc. 43-3 at ¶ 5.


                                                    12
Bollinger and Plaintiff argue there is evidence that Genesis was in active control of the

area. 71 In support of his position that Genesis was involved in the operations and, as a

result, controlled the area, Plaintiff cites his deposition wherein he testified:

        Q: Okay. And during those days, did you constantly try to keep aware of your
        surroundings, make sure there was no hazard on the floor or overhead or anything
        like that that could cause injury to you and/or Kris?

        A: Right. Robert made it clear to us to keep our cables strapped up at the end of
        our day when we would leave, that everything needs to be out of the way.

        Q: Okay. And during the day, if you saw a hazard, could you call Robert and say,
        "Look, we got to remedy this" or "fix this" or "move these welding cables," anything
        like that?

        A: Robert I guess would be the one to do that. 72

        Plaintiff also cites the deposition of T.C. Hardee, Genesis’s vessel manager, to show

that Genesis Marine hired Robert Schenkenberg to serve as a project manager and

oversee the operations taking place aboard the Genesis Barge 11103 and therefore

“Genesis Marine maintained active control of the work being performed.” 73 Hardee

testified:

        Q: Okay. And who was tasked with overseeing that project?

        A: For Genesis?

        Q: Correct.

        A: Robert Schenkenberg.

        Q: Okay. And it's your understanding that Robert Schenkenberg would oversee
        Genesis Marine's interest through this dry docking project, correct?

        A: Correct. 74



71 R. Doc. 51-2 at 3; R. Doc. 52-1 at 2-3.
72 R. Doc. 52-3 at 76:23-77:12.
73 R. Doc. 52 at ¶¶ 18-19.
74 R. Doc. 52-4 at 10:8-11:5.


                                              13
           Genesis also says its employees were not present at the time of the accident and as

a result Genesis could not have been in control of the area. Genesis argues the following

is undisputed: “Only Bollinger personnel were working in the area of plaintiff’s accident,

and, therefore, Bollinger (and not Genesis) had active control of the barge.” 75 In support

of its position, Genesis cites Plaintiff’s deposition wherein Plaintiff testified:

           Q: Okay. Did you ever complain to Robert about all these cables laying in these
           areas that you have shown?

           A: I asked the foreman, the Bollinger foreman if we could have left the hatch off
           and put a barrier, because they do do have barriers in that yard they used in the
           past, and I asked him can we put a barrier there, and he said no, because we’re too
           close to the access and it would bother the works going back and forth. And I can
           understand his argument, but, you know, we asked for the barrier to be put there.

           Q: It’s Genesis’ vessel. Did you ever ask Genesis why there wasn’t a barrier there?

           A: I don’t think Genesis had any control over any of the work. I can’t guarantee
           that, but I don’t know what Genesis’ part was on that barge at the time. 76

           Plaintiff also testified:

           Q: All right. Earlier, I think you testified Bollinger was in control of this area?

           ...

           A: Bollinger had hot work going on, correct.

           Q: Bollinger was the entity with the personnel that was completing the operations
           in the area with you, right?

           ...

           A: That’s correct.

           Q: Were there any Genesis personnel working in this area?

           A: I would see them at times come down there, but I'm not sure what they would
           have been doing, and then I would see them on top of the barge, as well. I'm not
           quite sure what Genesis was doing.

75   R. Doc. 43-4 at 2.
76   R. Doc. 43-2 at 104:23-105:15.

                                                  14
        ...

        Q: Were there any Genesis personnel completing operations in this area?

        ...

        A: In my area that we were working, no.

        Q: And no one from Genesis was actually present when your accident occurred,
        right?

        A: Not down there, no. 77

It is Genesis’s burden to submit affirmative evidence that negates that Genesis employees

were in the work area, and as a result, that Genesis lacked control of the work area. The

cited testimony does not accomplish that fact. Plaintiff’s asking a Bollinger foreman,

rather than Genesis personnel, about the barrier does not necessarily establish that

Genesis had no employees present in the work area. Further, there is testimony that

Plaintiff saw Genesis employees working in his work area from time to time.

        Similarly, Genesis argues the following is undisputed: (1) “Genesis’s crewmembers

remained in the barge control room located on a completely different deck level and did

not go near the area where Bollinger and plaintiff were working”; and (2) “[n]o Genesis

personnel were present at the time of plaintiff’s accident.” 78 Genesis cites in support

Plaintiff’s deposition wherein he testified:

        Q: And no one from Genesis was actually present when your accident occurred,
        right?

        A: Not down there, no. 79




77 Id. at 183:10-184:22.
78 R. Doc. 43-4 at 3.
79 R. Doc. 43-2 at 44-45.


                                               15
        Plaintiff argues the statement by Genesis that no Genesis employees were present

is “unsupported by evidence put forth by Genesis Marine.” 80 Bollinger and Plaintiff state

in their respective responses to Genesis’s statement of uncontested material facts that

they do not know whether Genesis personnel were present at the time of Plaintiff’s

incident. 81 Bollinger and Plaintiff argue that Genesis hired Schenkenberg to be its project

manager on the barge and that Plaintiff’s testimony establishes Schenkenberg was

present in Plaintiff’s work area throughout the course of the project. 82

        In its reply, Genesis argues it “did not have any employees working in the area of

plaintiff’s incident” because Schenkenberg “was not a Genesis employee” but rather “a

project manager employed by, and received his paycheck directly from, Staton Marine

Services, Inc.” 83 Genesis attached to its reply the master service agreement 84 between

Genesis and Staton Marine Services, Inc. (“Staton”), labeling Staton as an “independent

contractor.” 85 The status of Schenkenberg, and whether his presence amounted to the

presence of Genesis, remains in dispute. Even assuming no Genesis employee was in the

work area, this does not conclusively establish there is no genuine dispute of material fact

as to whether Genesis breached its active control duty. The absence of vessel employees

in a work area is not alone dispositive on this question. 86

        The Court finds that material facts are in dispute as to whether Genesis maintained

active control of the area where Plaintiff’s accident occurred. The motion for summary




80 R. Doc. 52-1 at 3.
81 R. Doc. 51-2 at 3; R. Doc. 51-2 at 3.
82 R. Doc. 51 at 7-8; R. Doc. 52 at ¶¶ 18-19.
83 R. Doc. 57 at 2-3.
84 R. Doc. 57-3.
85 Id. at 4.
86 See Fontenot, 89 F.3d at 208.


                                                16
judgment filed by Genesis is denied with respect to whether Genesis maintained active

control of the area.

        III.     Duty to Intervene

        The duty to intervene provides that a vessel owner may be liable if it fails to

intervene when (1) it has actual knowledge of an unreasonably dangerous condition that

has developed during the course of the stevedoring operations and (2) it knows that the

stevedore, in the exercise of obviously improvident judgment, intends to continue

working in the face of the danger and cannot be relied upon to protect its workers. 87

“There is a distinction between knowledge of a condition and knowledge of the

dangerousness of that condition.” 88 “Knowledge that a condition or even a defect exists,

does not imply knowledge that the condition is dangerous.” 89 A vessel owner is generally

permitted to rely on the stevedore’s expert judgment as to the safety of its working

conditions 90 and “is entitled to rely on the stevedore’s judgment that the condition,

though dangerous, was safe enough.” 91

        Genesis and Plaintiff 92 dispute whether Genesis had knowledge of the hazard

presented by the hatch cover. Genesis argues the following facts are undisputed: “Plaintiff

did not complain to anyone at Genesis about the welding leads and did not ask anyone at



87 Fontenot, 227 F. App'x at 402-03; see also Clay, 74 F.Supp.2d at 673.
88 Id.
89 Casaceli v. Martech Intern. Inc., 774 F.2d 1322, 1330 (5th Cir. 1985); see Fontenot, 227 F. App’x 397 at

*6 (finding no duty to intervene when vessel owner did not know or believe that a trash bag blocking a
walkway created an unreasonable risk of harm, regardless of whether vessel owner was aware of the
obstruction); Woods v. Sammisa Co., 837 F.2d 842, 853 (5th Cir. 1989) (finding no duty to intervene when
vessel owners were aware that a condition existed but were unaware that the condition posed an
unreasonable risk of harm); Pledger v. Phil Guilbreau Offshore, Inc., 88 F. App’x 690, 692 (5th Cir. 2004)
(finding no duty to intervene when neither stevedore nor shipowner thought the algae on the deck created
an unreasonable risk of harm); see also Futo v. Lykes Bros. Steamship Co., 742 F.2d 209 (5th Cir. 1984).
90 Greenwood v Societe Francaise De, 111 F.3d 1239, 1249 (5th Cir. 1997).
91 Randolph, 896 F.2d at 971 (citing Helaire v. Mobil Oil Co., 709 F.2d 1031, 1039 n 12 (5th Cir. 1983);

Scindia, 451 U.S. at 180).
92 Bollinger only argues Genesis breached its first and second Scindia duties. R. Doc. 51.


                                                    17
Genesis for help in doing his job” 93 and “[n]either Genesis nor Robert Schenkenberg were

ever made aware of the presence of any welding leads.” 94 In support of its position,

Genesis cites Plaintiff’s deposition wherein Plaintiff testified:

           Q: And no one from Genesis was actually present when your accident occurred,
           right?

           A: Not down there, no.

           ...

           Q: You couldn’t see anybody else from Genesis in the area?

           A: Not that I could see, no.

           ...

           Q: All right. You don’t have any knowledge about whether or not anyone at Genesis
           knew whether the welding leads were draped over the grating, do you?

           A: I can’t answer that, sir. I have no knowledge.

           Q: You never complained to anybody at Genesis about the welding leads?

           A: No.

           Q: You never reported to anyone at Genesis that there were these welding leads
           that Bollinger left there?

           ...

           A: I think Robert might have told them at times in my area.

           Q: Did you ever tell anybody at Genesis that there were welding leads in the area?

           A: I never did.

           Q: All right. You said you think Robert knew that, right?

           A: I seen Robert came down there and had discussions before with the Bollinger
           people about housekeeping.



93   R. Doc. 43-4 at 3.
94   Id.

                                                18
        Q: “Housekeeping.” But you don’t know whether or not Robert actually had
        knowledge that the welding leads were draped over the grating?

        A: I would have to say he did, because he was down there the same day that I did
        get hurt and he could see it.

        Q: Did he ever tell you that he knew that?

        A: No. I’m just saying that—

        Q: You’re just saying you saw him in the area, so, therefore, you’re assuming that
        he saw what he saw?

        A: Correct. He’s seeing what I’m seeing I’m sure. 95

Plaintiff also testified:

        Q: Okay. Do you know of any reason why he wouldn’t be able to observe the hoses
        that we see in the photograph that your co-worker took?

        A: No, I can’t answer for him, but I mean, he’s seeing the same thing I’m seeing. 96

        Genesis also cites as support the declaration of Schenkenberg. Schenkenberg

declared:

        I never observed Bollinger’s welding leads before Rhodes’s alleged accident, nor
        did anyone from Complete Marine or Bollinger report their presence to me.
        Genesis’s crewmembers also did not report the presence of the welding leads, nor
        could they as they were not working in the area of Rhodes’s alleged accident, which
        was not near the barge control room where they worked. Rhodes never asked my
        assistance in asking Bollinger to move the leads and never complained to me about
        the welding leads[.] 97

        It is Genesis’s burden to submit affirmative evidence that Genesis had no actual

knowledge of an unreasonably dangerous condition. The cited testimony does not

accomplish this goal. Instead, the cited testimony of Plaintiff indicates Genesis’s project

manager, Schenkenberg, may have been aware of the dangerous condition because

Schenkenberg was present in the work area from time to time.


95 R. Doc. 43-2 at 184:24-185:7; 185:18-188:1.
96 Id. at 217:4-8.
97 R. Doc. 43-3 at ¶ 7.


                                                 19
        In any event, Plaintiff argues there are facts in dispute with respect to whether

Genesis had a duty to intervene. Plaintiff argues Genesis and Schenkenberg were aware

of the presence of the welding leads because “Schenkenberg, acting on behalf of Genesis

Marine, would perform walk-arounds on the barge periodically throughout the day.” 98 In

support, Plaintiff cites his own testimony that Schenkenberg “did walk-arounds

periodically throughout the day.” 99 Plaintiff argues Genesis’s knowledge of the condition

may be inferred from the fact that Schenkenberg, Genesis’s project manager, was aware

of the hatch cover because he was in the work area periodically throughout the day and

had “intervened to make sure the Complete Marine Services crew knew to properly store

and put away their cables [and] [t]herefore, he should have known that the Bollinger crew

would require the same direction and supervision.” 100 In support, Plaintiff references his

own deposition wherein he testified that Schenkenberg “did walk-arounds periodically

throughout the day” and that in regards to the Complete Marine workers, “Robert made

it clear to us to keep our cables strapped up at the end of our day when we would leave.”101

        The Court finds, Genesis has failed to meet its burden to show there is no genuine

dispute as to any material fact as to whether there Genesis had actual knowledge of

unreasonable dangers and, as a result, had a duty to intervene.

        The motion for summary judgment filed by Genesis is denied with respect to

whether Genesis had actual knowledge of the hazard.




98 R. Doc. 52-1 at 3.
99 R. Doc. 52-3 at 107:18-23.
100 R. Doc. 52 at ¶ 21.
101 R. Doc. 52-3 at 9-10, 18.


                                            20
                                    CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the motion for summary

judgment filed by Genesis 102 is DENIED.

           New Orleans, Louisiana, this 15th day of July, 2019.


                                         ________________________________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE




102   R. Doc. 43.

                                           21
